COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NO. 02-12-00070-CR


EFRAIN MUNIZ                                                        APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                    ------------

          FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered appellant’s “Motion To Withdraw Appeal.”                No

decision of this court having been delivered before we received this motion, we

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a), 43.2(f).



                                                   PER CURIAM



      1
       See Tex. R. App. P. 47.4.
PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 17, 2012




                               2